DETAILED ACTION

Response to Amendment
Regard claims 1 and 26, the terminology “IF” in the phrase “determining that the P2P is to be relayed if……not to be relayed if….”, is ambiguous.  “IF” is interpret or express as “may be, may be not”, “doubtful”, “or”, open to or having several possible meaning or interpretations.  Therefore, the underline phrase “determining that the P2P is to be relayed if the P2P communication is associated with a relatively high range requirement and determining that the P2P communication is not to be relayed if the P2P communication is associated with a relatively low range requirement” is optional for consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasukawa (US Pub. 2017/0325243).
Regarding claim 1, Yasukawa discloses a method of wireless communication performed by a user equipment (UE), comprising: 

determining that the P2P is to be relayed if the P2P communication is associated with a relatively high range requirement and determining that the P2P communication is not to be relayed if the P2P communication is associated with a relatively low range requirement (optional for consideration); and
transmitting the P2P communication, wherein the P2P communication includes and indication that the P2P communication is to be relayed (par.0188 “transmit a D2D relay request to another relay terminal”).
Regarding claim 4 Yashukawa discloses the one or more UE identifiers are determined based at least in part on at least one of: 
the location of the UE (par.001 “in-coverage”), 
one or more locations corresponding to the one or more corresponding UEs (par.001 “out-of cellular coverage”, par.0187-0188 “UE1”, “UE2”), 
the range requirement associated with the P2P communication (par.0105 “a relay capability in the proximity of the remote terminal UE2”), or a combination thereof.
Regarding claim 26, Yashukawa discloses everything as claim 1 above.  More specifically, Yashukawa discloses a memory, one or more processors (par.086).
Regarding claim 27, Yashukawa discloses the P2P communication includes one or more UE identifiers that identify one or more corresponding UEs that are to relay the P2P communication (par.0188 “transmit a D2D relay request to another relay terminal”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Pub. 2017/0325243), and further in view of Lee478 (US Publ. 2018/0084478).
Regarding claim 2, Yasukawa fails to disclose the indication is a single bit.
Lee478 discloses the indication is a single bit (par.0107 “the indication may include one bit indication”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Yasukawa with the above teaching of Lee478 in order to provide one bit indication which denotes whether the received data or associated data is required to be relayed by the relay UE.
Regarding claims 3, Yasukawa fails to disclose the P2P communication includes one or more UE identifiers that identify one or more corresponding UEs that are to relay the P2P communication.
Lee478 discloses the P2P communication includes one or more UE identifiers that identify one or more corresponding UEs that are to relay the P2P communication (par.0108 “transmitted on SBCCH relay indication per destination ID which indicates that for each potential relay UE is relay for the remote UE”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Yasukawa with the above teaching of Lee478 in order to provide transmitted on SBCCH relay indication per destination ID which indicates that for each potential relay UE is relay for the remote UE. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Pub. 2017/0325243) in view of Lee478 and further in view of Edge (US Pub. 2013/0316727).
Regarding claims 5-6, Yashukawa discloses quality of the access link is higher than a predetermined threshold (par.0112).  However, Yashukawa does not express quality of the signal is associated with the corresponding UE is located at a distance.
Edge discloses a determination that the one or more corresponding UEs are located at a distance, from the UE, that satisfies one or more thresholds (par.038 “from 200 to 1000 meters apart…..distance threshold may be directly based on the signal quality between the two devices”), Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Yasukawa with the above teaching of Edge in order to provide signal quality associate with distance between devices, an ordinary skill in the art would understand that the shorter the distance between two devices, the received signal quality is improved.  On the other hand, the longer distance between devices, the received signal quality is deteriorate. 
a determination that the one or more corresponding UEs are located within a threshold proximity of a low obstruction location identified as having a line of sight parameter that satisfies a line of sight criteria, a determination that the one or more corresponding UEs are associated with a pathloss parameter that satisfies a pathloss criteria, a priority associated with the P2P communication or a combination thereof (optional for consideration).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Pub. 2017/0325243), and further in view of Fehrenbach (US Pub. 2020/0092685, continuation of application PCT/EP2018/061391).
Regarding claim 7 Yashukawa discloses access link is prioritized over backhaul link (par.065, par.0211).  However, Yahukawa fails to discloses the relaying priority is indicated separately from a packet priority indicated the P2P communication.
Fehrenbach discloses the relaying priority is indicated separately from a packet priority indicated the P2P communication (par.0270 “priority information part of the control signaling”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Yasukawa with the above teaching of Fehrenbach in order to provide eNB congestion control as suggested by Fehrenbach (par.020).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US Pub. 2017/0325243), and further in view of Lee915 (US Publ. 2020/0059915).
Regarding claim 9, Yasukawa discloses D2D relay (109).  However, Yasukawa fails to disclose the P2P communication is a vehicle-to- everything (V2X) communication (par.068 “V2X communication).  
Lee915 discloses the P2P communication is a vehicle-to- everything (V2X) communication (par.068 “V2X communication).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Yasukawa with the above teaching of Lee915 in order to provide the UE to perform the D2D/V2X operations smoothly and to reduce power consumption as suggested by Lee915 (par.005). 

Allowable Subject Matter
Claims 1 and 26 object as being ambiguous, but would be allowable if the terminology “if” in the independent claims 1 and 26 is deleted.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-789915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642